                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 MEGA VAPE, LLC                                     §
     Plaintiff,                                     §
                                                    §
 v.                                                 §                                       5:20-CV-00454
                                                    §
 THE CITY OF SAN ANTONIO                            §
      Defendant.

                    DEFENDANT AMENDED NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

      NOW COMES Defendants, THE CITY OF SAN ANTONIO (hereinafter “Defendant”), in

the above-styled and numbered cause, and pursuant to 28 U.S.C. Sections 1331 and 1441(a) file

this Notice of Removal, and in support thereof would respectfully show unto the Court as follows:

1.     On April 9, 2020, Plaintiff Mega Vape, LLC filed a Sworn / Verified Original Petition, and

Application for a Temporary Restraining Order in the 438th Judicial District Court, Bexar County,

Texas, Cause No. 2020-CI-06894. The Defendants were not provided service of that Petition and

Plaintiff set this case for hearing on his Application for Temporary Injunction on April 13, 2020

in the Presiding District Court. Plaintiff’s Original Petition, alleged Defendant claims against the

Defendants, including Defendants violated Plaintiff’s state and federal statutory and constitutional

rights. Plaintiff alleges that the suit is brought pursuant to 42 U.S.C. §1983 (Complaint, Para. 6)

and asserts a claim of violations of constitutional due process rights. (Complaint, Paras. 24, 51 and

57)

2.     Pursuant to 28 U.S.C. §1331, the Federal District Courts have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States. Pursuant to 28

U.S.C. §1441(a), Plaintiff’s claims may therefore be removed to Federal District Court.



                                                                    Mage Vape, LLC v. The City of San Antonio
                                                        Defendants’ Notice of Filing Notice of Removal - Federal
                                                                                                    Page 1 of 3
3.     Pursuant to 28 U.S.C. §1446(a), attached to this Notice of Removal are copies of all process

and pleadings, orders and other filings in the state court action as of April 10, 2020. (See Exhibit

“A”.) Venue is proper in this district under 28 U.S.C. §1446(a), because Bexar County, Texas,

where the removed action is pending, is within the San Antonio Division of the United States

District Court for the Western District of Texas.

4.     To the extent Plaintiff is asserting any state law causes of action, the City would show that

the United States District Court has jurisdiction over Plaintiff’s independent state law claims

pursuant to the Court’s supplemental jurisdiction, because those claims arise out of and are derived

from a common nucleus of operative facts which form the basis of Plaintiffs’ federal civil claims.

5.     The Notice of Removal is being filed within thirty (30) days of receipt of notice of

Plaintiff’s claims on April 10, 2020 as required by 28 U.S.C. §1446(b).

6.     Pursuant to 28 U.S.C. §1446(d), the City intends to serve written notice of this removal

upon all interested parties and upon the 438th District Court, Bexar County, Texas, promptly after

filing this Notice of Removal.

       WHEREFORE, PREMISES CONSIDERED, the City hereby effectuates a removal of the

present cause of action to this Honorable United States District Court.



                                                    Respectfully submitted,


                                                    CITY OF SAN ANTONIO
                                                    Office of the City Attorney
                                                    Litigation Division
                                                    100 W. Houston St., 18th Floor
                                                    San Antonio, Texas 78205




                                                                     Mage Vape, LLC v. The City of San Antonio
                                                         Defendants’ Notice of Filing Notice of Removal - Federal
                                                                                                     Page 2 of 3
                                                 /s/Deborah Lynne Klein
                                                 DEBORAH LYNNE KLEIN
                                                 Deputy City Attorney
                                                 SBN: 11556750
                                                 (210)207-8919/(210)207-4357
                                                 Deborah.Klein@sanantonio.gov


                                                 _/s/W.Logan Lewis______________
                                                 W. LOGAN LEWIS
                                                 Assistant City Attorney
                                                 SBN: 24075904
                                                 (210) 207-6520/ (210) 207-4357 Fax
                                                 Logan.Lewis@sanantonio.gov




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
on the following on April 12, 2020:

 Gerrit Schulze                                           CM/ECF
 310 South St. Mary’s Street, Suite 2100
 San Antonio, Texas 78205
 210-503-2800 phone
 210-503-2888 fax

 Warren v. Norred                                         CM/ECF
 515 East Border Street
 Arlington, Texas 76010
 817-704-3975 phone
 817-524-6686 fax
                                                   /s/Deborah Lynne Klein
                                                   DEBORAH LYNNE KLEIN




                                                                  Mage Vape, LLC v. The City of San Antonio
                                                      Defendants’ Notice of Filing Notice of Removal - Federal
                                                                                                  Page 3 of 3
